Case 1:21-cv-00010-GPG Document 7 Filed-Q3/05/21 USDC Colorado Page 1 of 20

Civil Aation No. 2l-cv-o00la - GPO Amended Compla tat

 

Dabouhal Wsatnaey Reo No, 15077037 , Plaiptibe
Oe te FILED

\ : . DENVER, COLORADO

 

 

MAR 05 2021
Mecick Garlund Awros hax, Genem| of We Umted State <' JEFFREY P COLWELL
Micvae\ Carved , 3 Cector of the Federal Bureau of Prisons’
Barb won Blancienses, Kea ional Director Nort Central Region |
Fecleral Ruresn of Pesseas’
B. True, Warden United Betts Peibentiaty Administrative Maximum
A Awrsoilmonds, Unit Manager, ADX-Mex sand”
Youn Deeg | Thicuch LO,
Swed in shee oth icra Capac tie 8

 

 

Amended trisoner Complaint

 

A. Chains dt Toker mation

 

Dehounar (satnaev , Rey No 1S0tG032 |
Tema Convicted ang site nced Recle re | EC sonel tA the custody of the Rureay
and hor beon continuously conkined at tae ADK since Tuy 20157

 

 

8. De fendants “Ln formatton

 

4. \ De Lendan¥ Mercick Gatland 16 The A®toinen General of Yye Unite d States,
Ax oN celevant Times Gaciunk god his predecessors as Attorney General hare
nod decision maxing out of ity regarding thee Placement tCansker , Cod treatweent

x Qcssonaets within’ tee susfem “ope cocked bu Ae Bureau, as well as the power

Yo MS ceck Wu, imessition , renewal and, maiptencncr. of SAMs affecting pc isowte ls

wetwin The cused Ak Yhe Bucear puisuadt to @& CER & col},

 

a. Vefradank Michael Catvara\ is The Directo of the Bureau, Ad all Mevant
Fimes , Cotvaval dad hrs pred cesso(s a&S Dinectof howe had sentos sMee(Visoly
GA Apcision Ma\ing au thacrty ol Tre oe ca kions of Wie Burecuy ank the Placems
Acansker and +e nt of a (Song(s i the castoda, of the Bureau , 45 well ag the
axrtvotity yo _\melement SAMs.

 

 

‘X

1 r
a
Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 2 of 20

ae

 

5. Velendant Bac woo Blanckenser is the director of the North Ceritral Req fon
ot The Bufenu. At all velevat times, Blanckenser and her Predecessors as Regcone/
Dicecror Wott had  eeniat Supervisory ank decision Making ousting | ty onl the operations
of ty, facilities Located within the, North Central Resien, incl ing the ADK, and
Prez, Placemat, Transter, and Tlearment of prisonels in the cust of iaskite ons
Located witin the North Centml Reoten,

 

4 Vekendane BO? is an agency of Tne Uncted States that is Cesponsible for
tre admints tration “8 Lede cal’ PLisons ince ding ADK, The Bor maintains physcca|
costae of te Plant fl , 0 J

 

5 Dekel Bi tWrue is the Warden of the ADK fecility. At all relevant
Mes , Tue aad Wis ecedece ssots as lachlan howe had so Saget ny ancl
Agcrsion moxie, author ‘4 oh he me tations of the ADK faci tity 4 “including the
mst mA Lona Stee Doon URS Prearam “opein tea therein, and the trectment of
PLS ONS \ncaccetated ak the ADK fscitity, Tncpleding the authors ty te jmplament
"SAMs with Ceiaid Yar yo. q q

a

 

6. De endank A. Turtottmends is The “administ(ative teed of tte general wart
Mo ee seccitreally, Ste_is the Unit Manage ec of H-untr and OWI sees all
ante PCr cats ane ackiitve’s. Tattoilwenco Feviews team decisions and ts
sedina rl vreseat dating intial prisoner classification and subsepueat ptoafem
Teviews . Wun \ouses, al SAMs Tama bes rectal ag 1 the Plaiats ff,

 

4. Defendants Sohn Vors | Through 29 grt one of mare UNdividurals ,
agg dees of fices | oc tagk fol Wes associated ,weon information and belief , th
he Untied, Sherte ¢ Degaitmedt of Sustice | Ledoral law enfelcement ageacies , 0
dene res of Me ated Sta kes yoteWigence, Community with authority te

implemre ic of Ailect the implementation of SAMs gatsuant to 29 CE RS 501.3,

 

 

“” & xX
CN wisdichton

 

Z
JS Sinns L.Si¥ Unknown Named Aackits of Ted. Ruceuu of Natce tee 403 US 32% (14H)

 

 

 

 

 
Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 3 of 20

3

». Stake me ax ot Claims

Claim One! De &endans AG Gatland . ,_ bof ond Sohn Yoes ace Wiolating a First
Amend men Cant by, resAu icUing my, owraging coir-esonden ce and Familia | Meciation

NT La Ausust QO\2 , T wes glaced unde. SAMs loasedl on on “pCoclivety Por wolence”

—_—

2) Putsuait Yo Xd C, ERK. % Sol, SAMs may be 'm posed ona at the direction of Hee

[dyer Geneca\ BAA, agen tha® Aitecction® authetize\ion ‘te We Watden by the
Dicectoe or Wane Rot , WPON WEteta Aoki Rication “twat There is guistean ta | risk
Thao ptrsonet’s Communteattons of contacts with pelions could result in _cleath
at gectous Dodi, Lyync To _pefsons , of substantial, duoc ee Yo propel Ty That weuld

ena The Cs of death B¢ aie Ye oLly init, te Ber sons.

3) Pucsuank te XL CFR F 501.3, SAMS “Oh on in clude Vtowsing Ye inmate in

olministeanie dereation and/or Umidig Cet tain Pliveteges inclu Maa, but not
Kimityd to, cotrespondence , visiting , \neerurews within regieseatati ves Dt the News

t
Media, aah use of Ane tele phone, OS TS fewsonably DR CESSa ry +o protect Pel song
aq inst ue isk of acts of violeace or Lettactsm .”

4) Ruccmany to 289 CFR. 8 5013, SAMs mow nob be im posed fay a geciod of
Longes Tran oe Waly AMowaln Ay mous * be extended in one-ugal increments
Ararectiac ba ue Director vot te BoP Y upon receie’ of weikten Notifica dion
feom Ye ArSouney, Geagcal of, at The Ashormey, General’ ditection, from thee
ead of ag Lederd law- ~ enforce tert AGRA _of Ae head of a member a4ency
of Ane US. \nke log nee Commuarty 4 rh a AMere continues }o be a substantia {
a Nook Ane mate's Lom Munrea Kons rol contacts with hel PetsoAs could
Csuli An deoth of Setious Sods SW Laynry +o petions , of suiostantial damage +o
topety Tak woutd entaty The ne of Se (LOUS bedi induc ty persons”

Sy The SAMs immersed ween me Nar loeen Continually Cenewed of an annual
in Avaust. QO\3 , each an with New Modi ficattons,

\paste Since Aa position
6) Un Angest Qo\ , The SAM was modi hea to oclusle. 25 a Basis toc Special
Adorn ni Shirin Measures, We aioe elaim hor 2 “nbhempked yo send pt ison

Woe Qhactos to sual Sight ¢ Ln Wee month o& Kan a4. “As a result, T
Was ond OM ST Poon red coon Bendiny Paskegraphs Lo ms fam iy Vow

Nondsal Marl oc Wy, at Varnes Win Gaya\ Marl.
Newent of C es -00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 4 of 20
>. She Shedemanh of Clacms

 

4) tT Ad nor artreme So Send ehotealaglns Yo os, Sisk Cy cathe, 1. —Seccetalt
Senk Pesto acagns , ik AN Tor AgQcned , Yo my ssh, ta Pact I Aid goon
wo occasions | ONL of Whe Woes ka Agsit O14,

 

0) $? ACR mm Cont tae ment by Wu Rureau , all of m4, incom AG and outgoing Neale eal
J 0

matt has Sbeen subiect to “review and dpgtesal as provide oe in Buleen gelicies

Ceseacch ing \amake Commanteateons , Alditionalty, all such marl has been subject Fo

Mon ttwerng Cogui ay Ay. and Aranslating ‘ow st Yi The Quceaws intefnal intelligence

derattazat) * wy The FRU PL sC 49 \rs be. as sen of deivuetec to Ye.

 

1) The Ve fenchants falsely chacactertzed my ACHON as an attemot to crccamwpeat
The SAM. in ecdec to sestify Teie Yo Sci ngement. en my Fi«t Amendment ela to

9
correspondence, and Ramdrsel ASSOCIO NO Ae

A

 

j2) Previous versions of ene SAMs tn elect Lom August QO[A ante | Avy ust oO IR
did not promitoty meg, Fon Sending 9 ghoteqraphs bo my Family ,

 

ti) De Lencants Ore Censoti te ond restciching a correspondence - be a degiee
Acearel Wan i ecessaty to The pookec rion of tre aauecnmen lakrests of
U Oo. 0

Secutiny otdel, and ce laottretton ,

 

\2) Vesendants ate censoting and restrecting m4 Corfespondence toa degree
areaker Anan ts Ceasona vy Massa ty Xo plotect, Pessons. age inst the rhske ot acts
ef wolknce of ke crocism.

 

IB) As ao cesulk of the Defendant oroli bition Oat nse Mae Sendling Photographs to
ms. Sami My aM st AG psycinalonic al int emotional distress, aad dashiectton
ot © om, Bem lte | tela Honshies

 

\4) De keadoats ase Ce asoring ond, festtictiny = ortaoi ld cvttespendence to On
Leaver, Nox coasisteaky wWirn We KeseerCeroas Cong cable “ho other high Secu Cit
inmakes glad unde SAMs

 

5) Ve kendan ts Garland and Ssan Does \_threagh AO pre duced the Ite along
Way The poomi bi Lvop Thalt 8 Vialates a Fist Amend me ak fights

 

\) Bor Wrolatts mY Excst Amendment Cans be cariespondence ank Lami lial
ASS 0C OT ON) boy implement! aes 7M ShM

 
Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 5 of 20

5

Claim Th Wo | De fencants AG Goo \and, BOP. Zohan Does | through oO ate
Violating Muy, First Amendment Tight bu. cestticting ey correscondeace

 

17) Paces caghs | Tacoweln x OCe incorporated herein be, te rence |

 

8) Ta Aus us ROY, Ve SAM was moditted with a Prob tbitea ag qainst My
Seading ANY hablo ‘Chatts of pho toareP hs Wha Noa -Lege| ma, (

 

(4) On Segrember S, Adlg, While T was sitll wnaware of the fecently mod: fied

Oh M and. ie piohi bition age vaste Me Seadsae ond hobby crafts et success fully Sent
Ouy aw mae of hobby Chatts , with he YET % apetors , tp a (2eal conta gy VIA
pon-eas\ /svcial Mal. ° :

 

a0) On September 20, A014 , The SAM Was modified again with a preki bition
against me, sending. any, shabby Crafts of plistographs Vid logal mail

 

2\) Prewiows Wetsions of the SAMs in ePlect Riom Aus ust Qo1s ant | Axgiust aolg
ate not Proi bit me from Sending hobby craft ty my fam Sy of fo phe ators
32) On November 4, O14, Pacuage of hobby crafts ther T attempted to sad
Lo My a Stole, as Lonied tou, Monee, BE as ik _yielated Yee plovi ‘shang in_ the
SAM “paobibibidy me Loom Seaditlg he vy Clatts ,

 

33) The inclusion of this Provision ond ks application vi, Tho Defeadants
\s Masbitcary ond Capricious.

 

4) My conduct of attempting To att ort tems To geoole tT care about,
inc Lads i MM Bers of muy lena | team , rs welt established miblaation under
DA peel Nin Sout Carolin.”

 

tS) Constructive velhayiel be MUL dytian my Wea(eeration is an aspect
ot angst mrtiaation Thak is t@levank anv adiss’ Le. at GAM teu) sentencing
geocenase ; 0

 

6) Thu Defendants are, WelaTing m4 Fig Amendmant fig ht oY restricting ,
Ste AN and ioreche (ing oy ty rh Sock twionally Protected Hsacluct ot!
Molina, mitosis evidend to mambe ts of mu legal” team

 

> Defendants are inteckecing wilh Wz onda tag deste lop mena of mitigating
evidence.
Case 1:2Tcv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 6 of 20

6

t

 

a8) VDefendgars OLE, interfering with We ongoing lowe lop mest of tree, telabisnship
lbe+ureen me and my Capi tal founsel , Moreover, in caphia| Case, given qil of.

0
Aha d.ze Mitwachion work invelued, The actor toy ~ client relation ship 1S especialy
impottanr,

 

| Defendants ace Cansaing and restricting muy coftesponcence to @ degree

Acentec Then is Racessaly, OF Thee protection of Ther government interests of
2ECu TA order, and Cea losis thon |

 

30) De Kadants are Censaciag and cestichta mu corpespmdenck. tb a oleqree.

Acea Tet Than ts (easonably Kecessacy te protect Persons ada ins+ the” isk
of acts of violence of tecBcism, ¥

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 7 of 20

L

Claim. T hace: ‘ Ve fendanis AG Oatland BOP, Sohn oes | Ph rove th Ae are
Viola hing, Mo, First Amendment ria ht by reste icting my correspon dedce severing (ney

Loamiiia® associate 0 , and violating pr ‘Eighth Amsnd moat cisht te pioectron Pro'm crue
and unusual eunishnent

 

8 |) Paragraphs | Tconaly (6 are incocporated hein by rele rence ,
Ts ie) v

 

3a\ 4 Ln August 201, The SAM’ was renewed, The reneued SAM @
\noste. not: Laa\ vis\¥s ‘ont mA Nieces and ha phews ,
one calls of +o cottesgood orn ren aN Marl.

allows me to
but does not allow mg te

 

33) This prohibition Ce mains i glace ta the 202d version of the 834A,

 

34) L hore ceguesttd for Ye restsictiog te bee Lifted and for Hee SAM to be
modi Red | pu MY KRGust to hate calls and marl (_Coftespondence with m4 hicces
and cepluws , ql of wht m OO Worng childned , Was denned .

 

35) BoP golicu syales Anax lamates at ADX “hay, The tight to visit and
correspond urtth Kamila members anh friends... in keeping with Bureaw ules
an institakion quidelines “ADK Admiasion ank Oneqintion Handbook .

36) Ve fendant BOY is violading is lgoVicy loo implementing This provision

of Mae SAM hak Violates ono Fics Amsad Mest eta ht +d correspondence
God gan \\al ASSOC LAY ION | 0

34) L Gor allowed *ro speak te May, patents and sisters by Prone fwie a

0
mony, My grate calls can be. “tecmingted it ue nieces and fe phew s
address Me in ai, wind, of wer

}

ul
3

2¢ ) This Teshiickion i$ @ Wielahion of the Fiahih Amendment prefect ten.

BANAT ecurl and unusual punishment, +node nas resulted in artat harm
onde VOQnca as well as esycho logical an emotiona |

Lamy ‘ S ~
s

g
distress Te me and ne

 

34) As descebed to Vacant yh &, all of ry non leral mal and Cot les pendence.
iS subbseck Lo monte cing “vy 305 OnA ce. EBL. ‘Likewise , my Calls aad mail

0 O
with my nies and tuphew)s Could be, monitored , Sust as it is for m4 paredts
anh shes,

 

 
Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 8 of 20

8

 

40) Defendant ate Censoring ank este: ching mes correspondence ee dea ree
areakes Anan ts Mecessacy be ree grorection oe? the, govern mente| intenests of

SBousity ,ocdec, and cohabitation,

 

a) \ VUchendants ane Ceasocing, aad Nesticting my Correspondence fo 4 degree.

4
acest Prag i$ feasonably hace SSA, to erotect Persons against the Y risk. ot
acts of Viskaw or fetrotism, Y

 

Ya) The Fires Amendoent Cia he of association tachedes the epecific ciaht to
associate with Foon by, memipecs ond engage 'n family rela tionships .

 

4a) L hone a Cains under The First Phendace at fo associate with and eagage in
Family celaticashigs with all memigece ae mu family not syst those, ! mt eda te.
Panty membets” Agscribed ja the SAM.

 

44) in eas acyimlac, Thor a Fist Amendment cfaht to _assoccate by Phone aud
atl ostth my Ateces and he phews .

 

45) The SAMs infringe 2A Ciohy of familial association _and this
in Binge ment iS Not Feqgsanayy relate to ate legitimate P-eno lo gical ene rest,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 9 of 20
4

Claim Four! De Len dents he Gellaad and Joba Yoes [-dd ob deprives Me
of Ciats without dav PiOce ss of law in’ Civlakion of tre Eitth Ameadmeat

 

46) Patentaols { coud 4S ace Mc ot Poca ted Vere in Pu ceference,

4+) In August 2020, the SAM wes renewed and moditred . Lneluded under tee
Weadina \ ‘Basis Pot Jee el Administte tine Meosunes, ” 5 the, £5 llaw ine shake ments “tT
Aeri\ S20, Yow were Pio Wi ded with ao RUPHECA ye mask as a cesult of the LOVID-4
Pandemic When o fice ts unent +o retriewe. the mask, if was missing its meta nose piece

ond bad det to be located dese! he a search of Your cell,”

ii) 1 ‘Ly Aecil avd, Y WES Issel aA inerhent reoott Loc Tameeci tg wii qoue inset
Risper ky because the Caco mask that T as provided plas missing its mete|
Now piece, Atter a bciet Ineshlaation , Qxi sof _outhorities dotervimed thet the
Roce mask was manufactured, wifrewt_ o& Metal nose piece and so, the chalye

Was dismissed.

 

49) The De feacan*s’ Loduscog of this cident in The SAM ts most doceptive ,
especially since Wig Patt of the foundationsl MOve Uf of Tye " basis” fot
thes SAMS | anh is used as a Sushi fication Xo dio civ me, as desctibed in
patagtaphs \ Anisugh 4s” of tints athordsd oe, toy, the Const tion,

\

50) Tne dus PLOcess offered To me bu, she Bor Tn rowa the inmate discipling
plocess , iS Treg disceracdad bu Wee Delendanrs , ‘aad my Fifth Amend ment
coin +o Ae esocess 15 yivlated with’ Hing inclusion of this Qeident tn the SAA,

 

51) Pursuant to 28 C.F R. 8 Sof.d. SAMs imax, not be imposed fot a pesioh of Longe
Than ote Year, Tnowsin Thy, Mor \pe extendad in_one- geac Laceements there afer by"
VV Buses. Diecoc Nugen cece oF writkeg Notification from Thee Artoinen Gengra| of,
ay fie Arie has General's Acection From the head of a federal [awd enkorcement
AO L.0 coy oc The “ead ok & momber ae hoy of The Un ded Siaxs intelligence communrty ,
Pak” Ware continues To lee swh stantial cisk Aer the inmate's communi Cations
OC conkucts with otter persons could result un death ov serious bodily uly
Xo Persons , of subsranttal de mage. to Property Thar would efta the Crisk Sf

Se Haus adit nda, Yo ertsons , “

SR) The inclusion of Ahis incident in the SAM schishirs the VDektndants’ need to
Clow ‘hot mr. Communications it The coecia dascetbed in Pataca th 5) and {hereby
Sasi fy of oubssaniare, Ale inglemenya tion oc redewa\ of We SAMs dusia nations.

 
Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 10 of 20
[oO

}
j

 

53) Ly ceg uests for modisication of ee. SAM hanes been revected ,

 

54) As a tesu\t o& the imposition of tre SAMs cestrichions, T hate ex petienaed
Cont: ied , extreme , and unlusti fiable Aifkicul ries communicating and cotiespeoding
wrth Lomi momo Gnd attorneys . All guch dap ( Wabi ons be ne without the
dug. Dtoce ss of law Yn Viola on Of te Eth Amendmedt.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 11 of 20

|

Claim Frwy? Dekendants Cacasa\ Bloncvensee True , BoP are Violating my

Ruck Amend ment Cant oe Seizing wr Mole tei fads, of
%

SS) As of Math |, 30a\ the Defendants howe placed an administrative hold

On Sush ao Vite oat 2 300 dellats of he money M9 my accouat,

 

So) | This modal iS mad, navatlable to me because }+ was sont te me by people
wire AM oor Vistek in The SAMs J

 

SH) While the SAM Ce@\ctets my, Communications , fuads are pot Commuhications

within the Mean Ne of my SAM, and ia the past nobody has Treatecl then
aS piahy oy te d Communic atiods

 

6x) Nox only is the serzure of muy “Bands a Foul Th Arad mea t Vidlatiog, it

iS in ditect violation of the SAM thay grates The Director, Office of Sabor cemeut
Ogetocdions, Criminal Divisio a__ may Mocks ty, Hoe aa as long os any SAM

modi fication authorized ey Q£o! 1) Does not cleate a More restticti THM 2

 

54) The Defendants serzure of mu Funds cAtech vey Mawes the SAM mere
“gesteicat ne. ’

>

ao ot [ee

 

40) Veobedy Caf Ceasonahly conptuacl. that my tece ving funds could
result LA. “Worm to anf oetsens or ecope( ty | d

 

él) The \ Se feadants are. subsecting Me To an atwe tea and significant hata sla p
\n relation to ae ordinary inciclents of Prison Life and ak. vivlating

Ny Fourctin Amendment iain be. S£iZ ing my fuads wi thou t Ceqitions re
pesalegica| pulpose . ‘y

 

62) The seizum of mu Rade fe atti >i Thaty and cugricious and without
Peto logical husks Pca Pon. ,

 

 

 

 

 

 

 
Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 12 of 20

\X
5

Claim Six' De lon chant Testor Ima aho tS Veoleting Butea Yo Mess Abusing her

Aisceetio anh Wioietiag we Fourth Amend ment cist by Seizing thy Piegecty

cS

63) On S 2 \O dol, VY was wssuce| a Confiscation and Dispos tea of Contrabaed
Lacon Ana Cred. Wo ‘hems Os Contraloand | A white baseball. cap and « bandana

 

£4) to A015, Upon my attivtal be tre AVX F owt chased , from Commis. ty the white
nace loa II Cap and the “wee red bandana, T. wor these tems fhe four Heo (5, wetheat

ody LeCHion , to Ward ot The summer heat.”

65) Carcoctiona| Officer , YD. Avert W 4s ode red to confiscate. my base bel| cup and
Ihordann while 2 Was being, escotred Reson Ake ceccearion Yat C4, md cell,

 

b6) 1 wos (arce informed by the Gait Manager, A Tarttoilmoads | that she. confiseceel
Mu het he cause. Sy wearing, it, 7 was. rdisreepecting the FOL ‘ane thee victims 19
erat case Aad on Know this , " Shee asserted , She, beak alons Oliv, The Cantuae

Geer ialish , to Sent as Nec wittess,

t

6%) The Defendant is USING hee posi Vion of ou Tro ( ia, Yo violate ma reght
+o faire and AMpar rial been tment adtoded to Me in “te ADK Flocth ee’ Lowate
Admission anc Orientation Haurdbor that states, “You haw the ciawt Te expect
Wot AE wit be +tceded ln aw resgect fu | . impartial and fait’ Manner by all.

aio 88 9

68) The Defendant's Classification of My, baseball caP and red pendula as
Conttarnand is a yWirslatron of Buteay Pricey that atates in the Orredtation

Wand\book , “+e ms possessed aN an jamate o¢Ainats 1 at Not eenside rec
A> be. conr cabana 2 ny Te ‘en, yas ‘gutohased by re? tamate Prom the
COMMISSALY , OUTches2d af received Fhcoua approved Mohannels . et Cont taband includes

Mar® tia\ adem loited ‘by law, of yy cequlatton , oc metefial Which cun be
feasanay, exep.cted Cause ay sical inQcy of adverse Uy asteck jhe SeculiM,

sakes of “aod other of Wer inshitw rian,”

64) The Delendants asse(tian that 7 wore ne baseball cap intending to
Aisces pect the FRI and We victims in My Case is false , , base less and in_yiolation

of Buvean folicy .

HO) T don't ex eect +o ‘ee created imoai Hally and Zoic, bu the Defer dant,
Cathet Yam * anktous aok in Hue state of Mental |_ and ohusieat C decline. \beceuse ef her

J
cob ued abuce, of Aiscce Hon and Miscenacd Loe Reson police
Case 1:21-ev-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 13 of 20

\'3

 

tL) The gerzure of my ppetty Valdes Wee Fourth Amenduent plotecfron
Reem unlawful seizw _ Even as Co piisoter L cetain the constitu hana!
Piorection of LignTs

 

42) My base pall Cap and baadeny can Not be feasohably Ch pected to cause
ghiysi cel in\uty _o€ “add e(sely effect the Secwiity | Safety | Ei qood oder of the
agi WHon anc WA AW Rout weats that LT maiiteted Possession Of the bese belf
C&P and pagdana , Ahace was. lo prus teal init, of adverse affect +4) anuate
ae anwtn °

 

 

 

we fit gener | ae

 

 

 

 

 

 

 

 

 

 

 

HH

 

1
y
i

Hi

 

 

 

 

 

 

 

 

 

 

 

 
~ Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 14 of 20

 

Claim Seven! Defendants BoP, Weeden 1 cue ohn Does [-A0 ane Violatnc
mA, Fi EM Amendment rig a degctving me of a \bacty, Wterest without i
Dut PW cess of Law, Ain vee. of” Dise re-hion ank Le ilune to < abine be Proce lure

aid Rutean Po we

+3) In Subs AAS , VT wes transfered + H-unit,
is one of the most festrictiye Units at ADK and contains ony famates

#4 ) Kn St
Who are subiect to SAMs

75) Ta ROOF, ADK promulgated iN step-down PrEAC OM Roc \- “wart, wh ich proutdes
th tsaqh Which an iam ate, though qooed behawiae,

Xe Annee. ‘one- eae * Dinases” 4
restcictiike. Conde “bron of conking mueltt wi thin

\
Man Par Greater Priaeraes and less
a g \ g
Hewat t,

H£) Phase Ong is a Waseling pace that ts the most restrtotine, Phase one
Lnmatts are, pecmitted wo Non Abas chore Calls per Month and escofted shower

me on ue Lagnate’s Penge Tyner dimes €6Ch ore

'

7) Phase “Iwo inmates ate allowed Thaw Noneg gal phone calls. err month and unescotied
— &ho Wwe (S QUT Ao, of We oved.,

#2) Consideration foc advancement within the uatt Special Secu itty Preqram (nclucles
such factors as S safety concerns, Length’ of cenkeace, disciplinary record histo ry

of assaultive/dictug tive: eater, cad escaae potential.” In addi Fon, “gant tetbony
wilt naaecs te pat tic ipate \n_ of coogeta te witty task brett ona Pfoqrams of precedupes

Tecate atta our Ynmates 4S oll ‘as PO STTNN Papporh with ota dt othe
elements Tok wit\\ be used to evaliate placement tn exch phase ,”

iL

#4) Based wPON these. factors , tee Worth Review Commitber makes an evaluator,
esreiy, Sy moans gS Yo whether each tamase Within re W-unit 2gecial oecurthy

X (00 up ‘is gual Teted to advance, to the aot phage ,

RO\T lode Satistied all Tequifemeits foc Pi oO TESS LON Wato Vhase Two wut have

\oe.0.1\ Continucus(4 dined, Y h

8\) On Max IH, 2od0,T was denied advancement to Phase Twa he the fe jew
Comm tree “odd wes \n formed by Wu Vaatt tra nase [ that Twas denied because T
MA not palricipate iA tnstrtictional ploa cams .
Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 15 of 20

IS

 

£a) A ther providing the Cestew Comm tee adocum ents Show ag that UL satistred

a of tne. “eg UiCewne ARS, TD wes evaluated by We Commptres but wag dented ,
AX aif\

0

 

£3) On Sune ab, dogo Lt Was danied’ advahcement ty Phage Two, This feme,
T wxs informed bo Warden Trae rar he revected my Phase. Two advan cemedf
{DEAS of MY “hemes tot’ uk We ce fused b elaloorar’ when L asied him
what hat meen anc what T could do mitraate. the reasons fer ps
indetinie Phase One shetus, ut ony seid to me, "Shew me,”

 

FYI Was wid by co Review Eommethee, member that the Warden wanted
ene. Lo smile ar cn and be coutteous when he makes his eee ty rotundy,

 

? De &adkant Tur, \s Aeusing \ats “‘uncwtiva and Jeo lating Bureau Proce dura |
Poli, Speer Peal ly the H-untt Special Secudty Proqram by sublectrnd me, to
indearre, Contnemenk unde ee mast cesterc£ne. oad) Hons.

 

66) Defeacdony True is skbSecttag ime +o ag acty Yea and slap fiasat hardshte
in celakton to We cht nooy ‘nctdah ts of P.A1S0N wte .

iy
31) Vekendugt BoP Promulgated OW ske-dow pacam foe Yount thet subyects
Mme Ko arice ; The ‘cond tans ot contigo ment ‘fe Vs inccla Thom been and
conrinue to be sublected to constinte an atypical and signi frcan f bardsh ¢P

 

B8) T hore a fihecty taleress to QVording tadetineke confinement under The conditions
to which TC am being subjected ok! tae. ADK, which titerest (5 protected Sy
Woe Ectthy Amendmeat ‘out ts being airtated by VeLeadants Rat ‘ond Tree,

 

£9 Va the hope. of beiag advanced to Phase Iwo, 2 howe Fully Looped cated with the
Reytew Commi “thee te eatteiple in educattenal , recreational and Pricho logy, programs
aS ceguined 4 ate ‘antt am Foo a notmal Ady. tamate te advance. +e bho next
Seg-dgun lope Yo ered managed tp gen a ob _as See order ly. Cleanilg The recreation
word.

 

40) Qn Recember It 2920 =o was denied Placement into Phage Two by the Review
Committers pecans, of secu chy coace (Ns ."

 

 

 
~ Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 16 of 20
\6

4

 

a.) gon Infecmation on elie#, T wes denied advancement te Phase Two by

Ong of more individuals, Arougs ok tadiyiduals egencies , offices, of task forces

ASocioted with the Untied Sintes Degartment of Justice , Pedera( (au raforcement-

AMRACES | oF agencie 5 of the United States ine Iligen Comm mvllty Whose ideati tes

ace unkrowt to me. These indivoduals are Steed to This complatat as De ferdants
Vong Dots | th toagh LO.

 

12). The concditiong of contrnement to which LT am being subjected bu Dekeadaitt
Sonn Dees \ Aa cougin 2d a- he ADK const te an adyei onl anc can} fica
hasdsnig

 

43) T am being deported yy Vefendonr Sohn Does | through 20 ot anu
oopervuni ry To Savers inde Sith. Con Finement unde the cond ons to which Tom
beids subjected aot the ADK . such dvgriNarion being without dae process of law
.\ Yiolathon of the Feth Amendeent,

 

44) T am ented te imgementation of and assignment too Stee-down of other
RLOQTAM Tyrovaln whtch TU howe oo Teansonable pias pect of eacntng and advancing
to tess cestalchve conditions of confine nent within the Casta” of the Burean ,
ACCOCAA Yo reasonably speci fed COsetia consisteny with leq imate penalogieal
Lardcresys Ogucl ahvancement nor to be denied ot delayed” w tthout adepuate
and feagonable nekice of and ogeritanity fo be heard regarding the Ceasens

Roo SUCK denial oc deror

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 17 of 20

It

vr. Admin torcats we Remedies

 

t

 

LT howe exhausted adminrstcative Cemedics Concerning the relevant claims,

 

f

 

Cb. Keguest For ‘Ke lie-€

 

Wherefore. . TL reseectiNely ref West That thts Court eke Vudamant in mf fave
ard Oc vats ng Ve Leadants and cant me We follow ing relie#y

 

a) For an order requiring Defendants fo Temowe cestiicyions Kpon nt ali lity
Ke Send gros onc ae\n.s An hobby ced | ro m4 fe mi ly and to my fm at hore s

 

\b) For an order ceguiting the Detendants nor to violate ny eight bo Fan iial
Assot tiation cash atu me to Seca to roy nieces and nephews by phore,
and to Costes pond Sou mar

 

> For « declaration That the acts and omissions ceSerihed hernia ate iM Violation

 

of my ciaqnk +o giccedu Cal protections under the Vue Process Clans of the
Fi dy had vent

t
?

 

a) A dectarakion thar T haw been ond am be ing drerived by Verteadants of
mt Liber inrenesy ia oeidiay, nda tinnte congingment under conditions coash hating an
aka et cal “atid signi freant Wnasdshio such deprivation tis without dug process of. [aul
(Wo Wistakion and contravention of the Fifth Amend went.

 

€) An adec cep ui cing Deadants +o advance, me TO Phese Two |

 

¥) An ocdec ceguicing Veendants + creme the admtatstrative Wold on

 

ma funds and“ not ro Violate WA Fourah Komen dimen gterection Ltom unlad fil ceizehe ,

 

%) Aa ordac Peqarc ine Defendants hor Yo Vtolahe m4 Fourth Amead met t eq ht and

 

“Xo Cohen bo me WA oaseboull CaP ondk bandana,»

 

WH) A declaration thet the acts and omissions described herein ae In vielation of mt
cigs under tne Ctahth Amendment to be free from curt and unisual gunishmests

 

i) & gesmacnt \n\unchion ordect aq De fen dant Garland to remo, the SAMs
Loom. me and econ bis ng \ De Ladant Gasiaadh oc Surxucy, Atrrornes General com
fe -\m@osing SMe of MR,

 
7

Case 1:21-cv-00010-GPG Document 7 Filed 03/05/21 USDC Colorado Page 18 of 20

\X
\ Vlainki 22's Siqnatare

 

LT declare under peaulty of pacduly, that Fam the plaintiff in
Anis achion ) Thot t \noaX teach ais complaint and that the information
Vn Wig complet VT Is_Trug, and cCocfect ,

 

 

WY (otha “TVeathaty

 

Mack Xy Xda

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
- Case 1:21-Gr-00010-GPG Doeanrent? “rl cerres7Osre tT “USDe Colorado” Page 19 of 20

on ee
vane: D2moKinal _\Satnaul
Reg No. 752751038
US. Peritentiary MAX
P.O. Box 6500
Florence, CO. 81226-8500 :
CM 21-9907 Gozz-0302-Mp-O/S

 

Hehice of Me Clr.
Laited Syates Yistict Coul+
A\kcea A. Accay Court nous
Qo\- Arm St, Room A\O5
WDeaues, CV Poa 35 07

FORBIVER USA

 

    

avir8ed

  
 

Case 1:21-cv-O0010-GPG~ Document 7 Fired 03705/21- USDC Colorado Page 20 of 20
